Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

	Allowable Subject Matter
2.	Claims 1-10 and 61 are allowed.

3.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-10 and 61 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed photodetector comprising a semiconductor substrate for capturing and detecting the received photons, the TCO layer positioned on the semiconductor substrate such that TCO layer and semiconductor substrate meet at a junction interface, the TCO layer combined with the semiconductor substrate at the junction interface to form a heterojunction, a TCO layer thickness selected to minimize reflection of one or more predetermined wavelengths of the incident photons, in combination with the remaining claimed limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897